Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation March 22, 2011 2 Investment Summary §Significant long-term organic growth opportunities in Aerospace and Industrial Distribution §High margin Aerospace business anchored by market leading position in specialty bearings §Military platforms in Aerospace provide recurring revenue stream §Industrial Distribution business benefiting from industrial sector momentum and gaining scale via recent acquisitions §Investing in new product development, new product applications, acquisitions and technology for long-term growth §Strong balance sheet to drive growth and strategic initiatives §New, experienced management team 3 Distribution 63% Aerospace 37% 2010 Sales §Kaman Corporation is a diversified company that conducts business in the aerospace and industrial distribution markets §The Company has two segments –Industrial Distribution •Third largest distributor in the power transmission / motion control market •Distributes over four million SKUs to over 50K customers via 207 branches –Aerospace •Manufacturer and subcontractor in the global commercial and military aerospace and defense market •Diverse customer base of government divisions and blue chip customers §Publicly listed on NASDAQ with a market capitalization of $795 million as of March 17, 2011 §2010 Sales $1.3 billion; 4,300 Employees Corporate Overview (1) Operating profit after depreciation and before interest and corporate charges Distribution 31% Aerospace 69% 2010 Segment Operating Income (1) 4 Change Sales $ 1,146 $ 1,319 +15.0% Earnings per share +25.2% Free cash flow -72.2% Market capitalization $ 594.9 $ 756.6 +27.2% Price per share $ 23.09 $ 29.07 +25.9% (In millions except per share amounts) (2) Includes a $25 million voluntary pension plan contribution (1) Adjusted - excludes $6.4 million goodwill impairment charge, $2.0 million aerospace contract settlement and $6.6 million look-back interest benefit Key Metrics 5 §Acquisitions and expansions –Industrial Distribution •Acquired Minarik Corporation of Glendale, CA, a national distributor of motion control and automation products •Acquired Allied Bearings Supply Company of Tulsa, OK •Acquired the assets of Fawick de Mexico, S.A. de C. V. of Mexico City, Mexico –Aerospace •Acquired Global Aerosystems, LLC, a provider of aerostructure engineering design analysis and FAA certification services to the aerospace industry •Opened a new, state of the art manufacturing facility in Chihuahua, Mexico Recent Significant Events 6 Recent Significant Events §Contract Awards –Last twelve months awarded purchase orders for JPF fuzes totaling $150 million –Awarded a contract with a potential value in excess of $60 million to manufacture cabins for the AH-1Z attack helicopter –Awarded a contract from Bombardier to manufacture composite doors for the Learjet 85 business jet –Team K-MAX awarded a $45.8 million contract for the evaluation of unmanned aircraft systems for the USMC §Financing –Completed new four-year $275 million revolving credit facility –Completed $115 million offering of 3.25% convertible senior notes due 2017 –S&P reaffirmed Kaman’s BBB- investment grade credit rating 7 AEROSPACE 2010 Sales $487 Million 8 Aerospace OBJECTIVE: §$1 billion in sales - “high teens” operating profit margin by 2014 STRATEGY: §GROWTH - Increased capabilities through both internal development and acquisitions to win major OEM and Tier 1 programs §BALANCE - Expand commercial content via growth initiatives to achieve a better balance of aerospace revenues §PROFITABILITY - Expand engineering capability to provide differentiation and improved margins 9 Aerospace Sales Business/ Regional 3% Defense 72% Commercial 25% Based on 2010 Sales 10 Fixed trailing edge Fuel tank access doors Top covers Red denotes bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Door assemblies Engine/thrust reverser Aircraft Programs/Capabilities Flight controls Doors 11 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Manufacture, sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Aircraft Programs/Capabilities Red denotes bearing products 12 Aerospace - Budget Impact on Military Programs §Backlog is comprised largely of programs that are unaffected by the proposed near-term budget cuts –UH-60 BLACK HAWK Program –Joint Programmable Fuze –Joint Strike Fighter –A-10 –AH-1Z §C-17 has a firm backlog into 2013 §Canceled programs had minimal overall impact to the company –Nuclear ballistic missile defense –Naval surface ships –F-22 –Future Combat System 13 Strong Base Business §BLACK HAWK §Joint Programmable Fuze (JPF) §C-17 14 Growth Programs §A-10 re-wing §Boeing 787 §F-35 (Joint Strike Fighter) §Airbus A380 §Bell Helicopter - AH-1Z/Commercial §Unmanned K-MAX® §Learjet 85 15 §Teamed with Lockheed Martin to develop an unmanned military version of the Kaman K-MAX commercial helicopter §Lockheed Martin / Kaman team awarded a $45.8 million contract for the evaluation of unmanned aircraft systems by the USMC Contract Award - Unmanned K-MAX® 16 New Program - Bell Helicopter AH-1Z §Latest version of the AH-1 attack helicopter for the USMC §Leverages capabilities of the Aerospace Group –New cabins will be manufactured in Jacksonville facility –Tooling will be designed and built by UK tooling division §Initial period of performance runs through 2015 §Program value could exceed $60 million 17 §LJ85 mid-size eight passenger business jet §Kaman will manufacture: –Passenger door composite assembly –Stair assembly –Over wing emergency exit door §First significant award from Bombardier for aerostructures New Program - Learjet 85 18 19 UP 24% $533 Million at 12/31/10 $431 Million at 12/31/09 Backlog 20 INDUSTRIAL DISTRIBUTION 2010 Sales $832 Million 21 §Third largest industrial distribution firm serving $15 billion of the $23 billion power transmission / motion control market. §207 branches and 5 distribution centers §Major product categories: –Bearings –Mechanical and electrical power transmission –Fluid Power –Motion control –Automation –Material handling §Metrics: –$470,000 sales per employee (2010) –2,000 employees (approximately one third outside sales) –4.0 million SKUs –50,000+ customers Industrial Distribution Overview 22 Industrial Distribution OBJECTIVE: §$1.5 billion in sales - 7% operating profit margin by 2014 STRATEGY: §SCALE/GROWTH - Broaden product offering organically and through acquisitions.Expand geographic footprint to enhance position in the national accounts market §PRODUCTIVITY - Execute organizational realignment and implement multi-faceted technology investments §PROFITABILITY - Recognize sales and cost synergies from the three acquisitions completed in 2010.Enhance margins through new higher margin product lines, a focus on pricing management and leverage increased purchasing scale 23 Executing Strategy and Building Network 24 §Strong organic growth –Q410 up 23.0%, Q310 up 17.1%, Q210 up 17.5% –OEM markets extremely strong –MRO markets turned positive in Q210 –Broad based growth across geographies and end markets –January and February 2011 daily sales levels were above comparable months in the fourth quarter of 2010 §Acquisitions accelerating top line and building scale –Added geographic coverage, product line expansions, strong franchises –Acquisitions added $96.2 million in sales in 2010 –Minarik and Allied were accretive in 2010 Growth is Well Rounded 25 Industrial Distribution Sales Per Day Organic Acquisition 26 Industrial Distribution Opportunities §Broaden product offering organically and through acquisition to win additional business from existing customers and gain market share §Enhance margins through new higher margin product lines, a focus on pricing management and leverage from higher sales §Recognize sales and cost synergies from the three acquisitions completed in 2010 §Expand geographic footprint through additional acquisitions to enhance Kaman’s position in the competition for national accounts §Improve productivity through technology investments to enhance return on sales 27 §Full year 2011 Industrial Distribution’s sales to be approximately $930M to $960M, up 12.0% to 15.0%.Operating margins are projected to be between 4.2% and 4.5% §Full year 2011 Aerospace sales to be approximately $550M to $565M, up 13.0% to 16.0%.Operating margins are estimated to be 15.2% to 15.5% §Net interest expense will be approximately $12.5M §Corporate expenses are expected to be in the range of $10.0M to $10.5M per quarter §Free cash flow is expected to be $30.0M to $35.0M Outlook 28 Kaman Investment Merits §A Leading Market Position in Both Business Segments §Two Distinct Markets Balance Overall Company Performance §Continued Focus on Profit Optimization, Increasing Cash Flows and Strengthening Competitive Position §Strong Liquidity and Conservative Financial Profile §Disciplined and Focused Acquisition Strategy §New, experienced Management Team 29 FINANCIAL SUMMARY 37% 2010 Sales $1.32 Billion 30 (1)Adjusted - excludes $6.4 million goodwill impairment, $2.0 million aerospace contract settlement and $6.6 look-back interest benefit Financial Highlights - Full Year 31 (1)Adjusted - excludes $6.4 million goodwill impairment Financial Highlights - Q4 2010 32 (In Millions) As of 12/31/10 As of 12/31/09 As of 12/31/08 Cash and Cash Equivalents Notes Payable and Long-term Debt $ 148.4 Shareholders’ Equity $ 362.7 $ 312.9 Debt as % of Total Capitalization 29.0% 16.9% 25.6% Capital Expenditures Depreciation & Amortization Balance Sheet and Capital Factors 33 APPENDIX I 34 Source:Boeing and Airbus historical data and ISM Aerospace Orders and Deliveries vs. ISM Index Why Two Businesses?Diversifies Revenue 0 Boeing Airbus Boeing Airbus ISM index Orders Deliveries 35 Industrial Distribution Acquisitions 3 Acquisitions Completed in 2010: §Minarik (April 30, 2010) –Only national distributor of motion control & automation products –2009 sales: $84 million; Purchase price: $42.5 million –Expands geographic coverage in 3 of the top 15 markets where Kaman has not been well represented (e.g. San Jose, Cleveland, Chicago) –Diversifies traditional MRO customer base through primary OEM presence –Expands product offering; positions Kaman as a leader in motion control & automation §Allied Bearings Supply (April 5, 2010) –Distributor of bearings, power transmission, material handling, and industrial supplies –2009 sales: $22 million; Purchase price: $15 million –Expands Kaman’s coverage in Oklahoma, Arkansas and Texas –Adds volume in core product lines and provides access to chemical and petro- chemical industries and oil and gas industries §Fawick de Mexico (February 26, 2010) –Mexico City based fluid power distributor with coverage throughout most of Mexico –2009 sales: ~$4 million (USD); Purchase price: ~$5.0 million (USD) 36 Industrial Distribution Improving Productivity Illustration §Ft. Wayne Processing Center §Processes accounts payable and accounts receivable transactions - more than 1.4 million documents annually §Disburses more than $600 million annually §Applies more than $700 million in cash collections annually §From 2007 to 2010 utilizing process improvements and new technology improved productivity per employee 32% on a 19% reduction in headcount 37 Global Aerosystems §Global Aerosystems acquisition (December 2010) –Strongly supports strategic initiative to grow design content for higher more protected margins (life of program vs. build to print) –Strong experienced base of 120 engineers –Key customer positions •Boeing, Kawasaki Heavy Industries, Mitsubishi Aircraft Corporation, Mitsubishi Heavy Industries, Bombardier, Aviation Partners Boeing and the Department of Defense –Already bidding on design and build packages 38 Market Leading Self Lube Airframe Bearing Product Lines §Content on virtually every aircraft manufactured today with a growing installed base §Proprietary technology: –KAron® bearing liner system –KAflex® driveline couplings –Tufflex® machined driveline couplings §95% of sales are for custom engineered applications §Operational excellence through lean manufacturing §Industry leading lead times 39 Kamatics Lean Journey §Bloomfield Kamatics facility has successfully implemented lean manufacturing processes §Since introducing lean in 2000 Kamatics has: –Doubled sales –Increased return on identifiable assets by more than 5,400 basis points –Kept headcount constant –Doubled sales per employee –Increased on-time deliveries to more than 90% from less than 50% –Developed industry leading lead-times of 4-8 weeks from 12-18 weeks 40 Learjet 85 Award Stair Assembly - fitted to PAX composite door assembly along with door opening mechanism Over Wing Emergency Exit Door 41 March 2010 Option 7 USG $46 million September 2010 Option 7 FMS $36 million November 2010 Commercial $25 million December 2010 Commercial $19 million March 2011 Option 8 USG $24 million TOTAL $150 million JPF Orders - Last Twelve Months 42 Aerospace Awards §UTC Supplier Gold at Kamatics §Top 100 Supplier to Sikorsky –Kamatics –Aerostructures - Jacksonville §Aviation Week - Top Performing Companies –2009 Five-Year Most Improved 43 Pension Plan Funded Status §During 2010 Kaman took numerous actions to address the company’s unfunded pension liability including: –Executed comprehensive pension plan redesign –Successfully implemented Liability Driven Investment strategy –Made $25 million voluntary contribution in December 2010 •Funded with convertible bond proceeds 44 APPENDIX II Executive Compensation & Corporate Governance 45 Executive Compensation Aligned with Shareholder Interests §Alignment with the market allows Company to attract and retain key talent §Company and individual performance drive base salary, annual cash incentives and long-term incentives §Total compensation only reaches the median of market when Company financial performance also is at the median of similar sized industrial companies §The direct linkage to company financial performance serves shareholder interests §SERP and Pensions benefit accruals ended in 2010 §Perquisites have been eliminated for executive officers (MERP, financial counseling, tax planning) 46 §Base Salary §Long-Term Incentive §Benefit Plans - Same plans as all other employees §Car Allowance - Limited to executive officers and business unit heads §Perquisites - Other executive perquisites eliminated §Management Agreements - Limited to six key executives All compensation components compared to industrial surveys of similar sized companies every 2-3 years Total compensation is driven by company and individual performance 75% of CEO’s compensation in 2010 was performance related Targeted at the median of industrial companies of similar size Compensation Components 47 Performance-Driven Annual Cash Incentive §Annual cash incentive driven by financial performance –Corporate - compared against the 5-year average of Russell 2000: •Return on Investment •EPS growth •EPS performance against plan •Individual Performance §Business Units- compared against the 3-year moving average of past performance •Return on Investment •Growth in operating income •Additional annual objectives determined by business priorities Reviewed and approved by the Personnel and Compensation Committee of the Board of Directors 48 Corporate Governance §Strong and Independent Board of Directors §Ten members; nine are independent with no relationship to the Company other than Board service. §Independent Lead Director in place since 2002 §Board has majority voting policy for director elections §Directors have broad senior leadership qualifications: –Chief executive or chief financial officer roles –Industry experience includes aerospace, defense, engineering, distribution and financial services, both domestic and international §Virtually all directors serve on the board of other public companies (generally not more than three) 49 Forward Looking Statement This presentation contains forward-looking information relating to the company's business and prospects, including the Aerospace and Industrial Distribution businesses, operating cash flow, and other matters that involve a number of uncertainties that may cause actual results to differ materially from expectations. Those uncertainties include, but are not limited to: 1) the successful conclusion of competitions for government programs and thereafter contract negotiations with government authorities, both foreign and domestic; 2) political conditions in countries where the company does or intends to do business; 3) standard government contract provisions permitting renegotiation of terms and termination for the convenience of the government; 4) domestic and foreign economic and competitive conditions in markets served by the company, particularly the defense, commercial aviation and industrial production markets; 5) risks associated with successful implementation and ramp up of significant new programs; 6) potential difficulties associated with variable acceptance test results, given sensitive production materials and extreme test parameters; 7) management's success in increasing the volume of profitable work at theWichita facility; 8) successful resale of the SH-2G(I) aircraft, equipment and spare parts; 9) receipt and successful execution of production orders for the JPF U.S. government contract, including the exercise of all contract options and receipt of orders from allied militaries, as all have been assumed in connection with goodwill impairment evaluations; 10) satisfactory resolution of the company’s litigation relating to the FMU-143 program; 11) continued support of the existing K-MAX® helicopter fleet, including sale of existing K-MAX® spare parts inventory; 12) cost estimates associated with environmental remediation activities at the Bloomfield, Moosup and New Hartford, CT facilities and our U.K. facilities; 13) profitable integration of acquired businesses into the company's operations; 14) changes in supplier sales or vendor incentive policies; 15) the effects of price increases or decreases; 16) the effects of pension regulations, pension plan assumptions and future contributions; 17) future levels of indebtedness and capital expenditures; 18) continued availability of raw materials and other commodities in adequate supplies and the effect of increased costs for such items; 19) the effects of currency exchange rates and foreign competition on future operations; 20) changes in laws and regulations, taxes, interest rates, inflation rates and general business conditions; 21) future repurchases and/or issuances of common stock; and 22) other risks and uncertainties set forth in the company's annual, quarterly and current releases,proxy statements and other filings with the U.S. Securities and Exchange Commission. Any forward-looking information provided in this presentation should be considered with these factors in mind. The company assumes no obligation to update any forward-looking statements contained in this presentation. Contact: Eric Remington V.P., Investor Relations (860) 243-6334 Eric.Remington@kaman.com
